784 N.W.2d 43 (2010)
Barry L. KING, Plaintiff-Appellee,
v.
OAKLAND COUNTY PROSECUTOR, Defendant-Appellant.
Docket Nos. 141405. COA No. 298947.
Supreme Court of Michigan.
July 14, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 12, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we DIRECT the trial court to provide reasons for denying the motion to consolidate. The motion for stay is DENIED.
We retain jurisdiction.